Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted March 5, 2021, wherein terminal disclaimers are filed.  This application is a continuation of US application 14/742526, now US patent 9872921, filed June 17, 2015, which is a divisional application of US application 13/404994, now US patent 9089513, filed February 24, 2012, which is a divisional application of US application 11/634255, now US patent 8148335, filed December 22, 2006, which claims benefit of provisional application 60/753847, filed December 23, 2005, and is a continuation in part of US application 11/166781, now US patent 7595307, filed June 23, 2005, which claims benefit of provisional application 60/582672, filed June 23, 2004.
Claims 45, 46, 48-51, and 55-68 are pending in this application.
Claims 45, 46, 48-51, and 55-68 as amended are examined on the merits herein.

Reasons for Allowance
The terminal disclaimer submitted March 5, 2021, has been approved and entered into the record.  Therefore the rejections of claims 45, 46, 48-51, 56, 57, and 66 for claiming the same invention as claims 1-3, 26, 28, and 30 of US patent 9872921, of claim 64 for claiming the same invention as claims 1, 3, and 4 of US patent 9089513, and the rejection of claims 57-63 for claiming the same invention as claims 1-8 of UD patent 8148335, are withdrawn.

	Currently claims 45, 46, 48-51, and 55-68 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted March 5, 2021, is seen to be 
	The claimed invention is directed to a humanized or human antibody which possesses certain particular binding characteristics, namely binding to a particularly defined de-N-acetylated sialic acid epitope, the ability to bind this epitope on the surface of CHP-134 neuroblastoma cells, and competition for binding with an antibody having a particularly defined sequence, which is the CDR region of the existing SEAM-e antibody, as well as methods of using these antibodies in diagnosis and therapy of cancer.
	The claimed invention is seen to be adequately described and enabled by Applicant’s disclosure.  Specifically, even without a specific structure, defining an antibody by its binding specificity and competitive binding provides sufficient identifying characteristics for the antibody to indicate that Applicant was in possession of the claimed invention.   Furthermore both the production of antibodies against a particular target and the measurement of the binding properties of a particular antibody are well-known techniques available to those skilled in the art, thereby enabling one skilled in the art to make and use antibodies having the claimed characteristics.  For example, the website www.promab.com (Reference included with PTO-892) describes a commercially available service for the production of antibodies having a particular specificity, indicating that such techniques are commonly available in the art.
	Furthermore while human antibodies are a product of nature, the number of potential antibodies and specificities is sufficiently broad that it cannot be said that antibodies having the particular combination of specificities and competitive binding have occurred as a product if nature.  In particular, the limitation that the antibodies bind to the de-N-Ac epitope on the surface of CHP-134 neuroblastoma cells adds significantly more to the claims, differentiating the claimed invention from other antibodies that bind the same de-N-acetylated sialic acid epitope.  In particular, a description of 
Accordingly, Applicant’s terminal disclaimer submitted March 5, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/15/2021